Name: Commission Regulation (EEC) No 459/93 of 26 February 1993 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 93 Official Journal of the European Communities No L 49/61 COMMISSION REGULATION (EEC) No 459/93 of 26 February 1993 fixing the rates of the refunds applicable to certain cereal and rice-products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets :Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions : (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas in the absence of evidence that no production refund was granted pursuant to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector f), as last amended by Regulation (EEC) No 1309/92 (8), the export refund should be reduced by the amount of the production refund applicable on the day of acceptance of the export declaration ; whereas this system is the only one which avoids the risk of fraud ; Whereas Article 16 (1 ) of Regulation (EEC) No 2727/75 and Article 17 (1 ) of Regulation (EEC) No 1418/76 provide that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 3381 /90 ( ¢% specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (9), as amended by Regulation (EEC) No 2026/83 (10), and Commission Regu ­ lation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (n), as last amended by Regulation (EEC) No 1 525/92 (u), lay down rules on the advance payment of export refunds that must be adhered to when these are adjusted ; Whereas, in accordance with the first subparagraph of Article 4 (1 ) of Regulation (EEC) No 3035/80, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, now that a settlement has been reached between the European Economic Community and the United States of America on Community exports of pasta products to the United States and has been approved by Council Decision 87/482/EEC (13), it is necessary to diffe ­ rentiate the refund on goods falling within CN codesWhereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 73, 19 . 3. 1992, p. 7. 0 OJ No L 323, 29. 11 . 1980, p . 27. 0 OJ No L 94, 9. 4. 1986, p. 6. (8) OJ No L 139, 22. 5. 1992, p. 47. 0 OJ No L 62, 7. 3 . 1980, p. 5. ( ,0) OJ No L 199, 22. 7. 1983, p. 12. (&gt;') OJ No L 351 , 14. 12. 1987, p. 1 . ( 12) OJ No L 160, 13 . 6. 1992, p. 7. O OJ No L 275, 29 . 9. 1987, p. 36.I6) OJ No L 327, 27. 11 . 1990, p. 4. 27. 2. 93No L 49/62 Official Journal of the European Communities The proof referred to in the first subparagraph is provided by the presentation by the exporter of a declaration from the processor of the basic product in question attesting that the latter product has not benefited form a produc ­ tion refund as provided for in Regulation (EEC) No 1009/86, and that no application for such refund will be made. 190211 00 and 1902 19 according to their destination ; Whereas, for the application of Article 4 (2) (b) of Regula ­ tion (EEC) No 3035/80, it is necessary to differentiate the refunds ; Whereas Council Regulation (EEC) No 1432/92 ('), as last amended by Regulation (EEC) No 3534/92 (2), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; Whereas in particular the export refund for unprocessed starches falling within CN code 1108 is granted only if the dry matter content is at least 77 % in the case of potato starch and at least 84 % in the case of cereal star ­ ches ; Whereas with regard to potatoes, only potato starches are subject to common organization of the market, conse ­ quently steps should be taken to specify the terms that these potato starches should meet in order to qualify for refunds ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, 3. When the proof referred to in paragraph 2 is not provided, the export refund : (a) applicable on the date of acceptance of the export declaration for the goods, or on the day specified in Article 26 (2) of Regulation (EEC) No 3665/87, where the rate is not fixed in advance ; (b) of which the rate is fixed in advance, will be reduced by the amount of the production refund applicable pursuant to Regulation (EEC) No 1009/86 to the basic product in question on the day of acceptance of the export declaration for the goods, or on the day speci ­ fied in Article 26 (2) of Regulation (EEC) No 3665/87, if the goods have been placed under the export refund advance payment arrangements. Article 2 HAS ADOPTED THIS REGULATION : 1 . The refund for starches and potato starch falling within CN code 1108 or products falling within Annex A to Regulation (EEC) No 2727/75 resulting from the processing of these starches and potato starch is granted only on production of a declaration from the suppliers of those products attesting that they have been directly produced from cereals, potatoes or rice excluding all use of subproducts obtained in the production of other agri ­ cultural products or goods. The above declaration can be considered valid, until revo ­ cation, for all supplies from the same producer ; it shall be verified in accordance with the provisions of Article 8 ( 1 ) and the first indent of paragraph 2 of Regulation (EEC) No 3035/80. Article 1 1 . Without prejudice to paragraphs 2 and 3 the rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regulation (EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation . 2. For the products listed in the Annex to Regulation (EEC) No 1009/86, the refunds given in the Annex to this Regulation shall be applied on presentation, at the accep ­ tance of the export declaration and the request for obtai ­ ning the export refund, of proof that the basic products used in the manufacture of the products to be exported have not benefited from the production refund provided for in that Regulation, and that such refund will not be applied for. 2. Where the dry-extract content of potato starch assi ­ milated to maize starch pursuant to Article 1 (2) (a) of Regulation (EEC) No 3035/80 is 80 % or higher, the rate of the export refund shall be as laid down in the Annex ; where the dry-extract content is less than 80 % the rate of the refund shall be the amount laid down in the Annex multiplied by l /80th of the actual dry-extract percentage. For all other starches with a dry-extract content of 87 % or more, the rate of the export refund shall be as laid down in the Annex ; where the dry-extract content is less then 87 % the amount of the refund shall be the rate laid down in the Annex multiplied by l /87th of the actual dry-extract percentage . (  ) OJ No L 151 , 3 . 6. 1992, p. 4. 0 OJ No L 358, 8 . 12. 1992, p. 16 . 27. 2. 93 Official Journal of the European Communities No L 49/63 3 . For the purposes of paragraph 1 above, the dryextract content of starches shall be determined using the method applied to flour in Annex II to Commission Regulation (EEC) No 1 908/84 ('), as last amended by Regulation (EEC) No 2507/87 (2). 4. At the time of application for the export refund for the goods the applicant must declare the dry-extract content of the starches concerned, unless this information has been recorded by the competent authorities referred to in Article 3 (2) of Regulation (EEC) No 3035/80, in accordance with the provisions of that paragraph. Article 3 This Regulation shall enter into force on 1 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1993 . For the Commission Martin BANGEMANN Member of the Commission o OJ No L 178, 5. 7. 1984, p. 22. 0 OJ No L 235, 20. 8 . 1987, p. 10 . No L 49/64 Official Journal of the European Communities 27. 2. 93 ANNEX to the Commission Regulation of 26 February 1993 fixing the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty CN code Description of products (') Rate of refund per 100 kg of basic product (*) 1001 10 00 Durum wheat :  used unprocessed :   on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 6,389   in all other cases 11,616  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104 4,300   hulled grains of CN code 1 104 and starch of CN code 1 108 6,450   germ of CN code 1104 2,508   gluten of CN code 1109    other (except flours of CN code 1101 and groats and meal of CN code 1103) 7,167 1001 90 99 Common wheat and meslin :  used unprocessed :   on exports of goods falling within CN code 1902 11 and 1902 19 to the United States of America 3,942   in all other cases 7,167  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104 4,300   hulled grains of CN code 1104 and starch of CN code 1108 6,450 germ of CN code 1104 2,508   gluten of CN code 1109    other (except flours of CN code 1101 , and groats and meal of CN code 1103 7,167 1002 00 00 Rye :  used unprocessed 9,624  used in the form of :   pellets of CN code 1103, or pearled grains of CN code 1104 5,774   rolled or flaked grains and hulled grains of CN code 1104 8,661   germ of CN code 1104 3,055   starch of CN code 1108 19 90 8,729   gluten of CN code 2303 10 90   other (except flours of CN code 1102) 9,624 1003 00 80 Barley :  used unprocessed 8,035  used in the form of :   flours of CN code 1102, groats and meal of CN code 1103, or rolled, flaked or pearled grains of CN code 1104 5,625   pellets of CN code 1103 4,821   germs of CN code 1104 3,055   starch of CN code 1108 19 90 8,729   gluten of CN code 2303 10 90    other 8,035 27. 2. 93 Official Journal of the European Communities No L 49/65 Rate of refund per 100 kg of basic product (*) CN code Description of products (') 1004 00 00 Oats :  used unprocessed 10,832  used in the form of : pellets of CN code 1103, and pearled grains of CN code 1104 6,499   rolled or flaked grains and hulled grains of CN code 1104 9,749   germs of CN code 1104 3,055 starch of CN code 1108 19 90 8,729   gluten of CN code 2303 10 90    other 10,832 1005 90 00 Maize (Corn):  used unprocessed 8,729  used in the form of : flours of CN codes 1102 20 10 and 1102 20 90 6,110 groats and meal of CN code 1003 and rolled or flaked grains of CN code 1104 6,983   pellets of CN code 1103 5,237   hulled or perled grains of CN code 1104 7,856 germs of CN code 1104 3,055  - starch of CN code 1108 12 00 8,729   gluten of CN code 2303 10 11 3,491   other 8,729 1006 20 Round grain husked rice 21,229 Medium grains husked rice 22,010 Long grain husked rice 22,010 ex 1006 30 Round grain wholly-milled rice 27,573 Medium grain wholly-milled rice 34,096 Long grain wholly-milled rice 34,096 1006 40 00 Broken rice :  used unprocessed 8,636 ,  used in the form of :   flour of CN code 1102 30, groats and meal or pellets of CN code 1103 8,636  - flaked grains of CN 1104 19 91 5,182   starch of CN code 1108 19 10 8,636   other  1007 00 90 Sorghum 5,814 1101 00 00 Wheat or meslin flour :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 4,634  in all other cases 8,426 11021000 Rye flour 19,231 1103 11 30 Durum wheat groats : 1103 11 50 Durum wheat meal :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 9,902  in all other cases 18,004 1103 11 90 Common wheat groats and spelt :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 4,634  in all other cases 8,426 (') The quantities of semi-processed products used must be multiplied, as the case may be by the coefficients shown in Annex I to Regulation (EEC) No 2744/75. (*) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92.